Title: From James Madison to Thomas Jefferson, 24 July 1805
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington July 24. 1805
          
          At the date of my last, I hoped by this time to be making ready for my journey on your track. A consultation of the Doctors We[e]ms & Elzey on the situation of my wife’s knee has ended in the joint opinion that an operation is indispensable which can best be performed at Philadelphia, and that it is prudent to avoid delay as much as possible. We shall accordingly set off tomorrow, in order to put her under the care of Docr. Physic. No cause less urgent could have diverted me from my trip home, which had become very peculiarly desirable on several accounts. It is now altogether uncertain when I shall have that pleasure. If every thing goes well it is possible that the detention at Philada. may not exceed two or three weeks. I shall shorten it as much as can properly be done and then hasten to Virginia. In the mean time be pleased to address your public commands, which can not be fulfilled in the Office, to me at Philada. till otherwise advised, and freely add any private ones where I can be of service. With respectful attachment I remain always yrs.
          
            James Madison
          
        